DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Johnathon Webb on 10/18/2021.
The application has been amended as follows: 

Claim 1
In line 5, "a portion" is replaced with --one portion--.
In line 11, "a portion" is replaced with --another portion--. 

Claim 8
In line 3, --the-- is added at the beginning of the line before "tensioning".


Claim 10 
In lines 8-9, replace "fixedly secured to" with --in contact with--. 
In line 9, "a portion" is replaced with --one portion--.
In line 13, "a portion" is replaced with --another portion--.

Claim 11
In lines 1-2, "the implantable medical device comprises" is deleted.
In line 2, "a graft portion" is replaced with "the graft portion".
In line 2, "having" is replaced with --has--. 
In line 3, "a stent portion" is replaced with "the stent portion is". 
In line 3, --portion-- is added after "graft" and before "." (the period). 

Claim 16
In line 3, --the-- is added at the beginning of the line before "tensioning" and after "response to".

Claims 18-20 are cancelled.


Election/Restrictions
This application is in condition for allowance except for the presence of claims 18-20 directed to Group II non-elected without traverse.  Accordingly, claims 18-20 have been cancelled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        10/18/2021